Citation Nr: 0010484	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-05 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of the collection of a loan guarantee 
debt in the original amount of $21,433 plus accrued interest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1964 to August 
1968.  This appeal arises from decisions of the Committee on 
Waivers and Compromises of the Los Angeles, California 
Regional Office (RO).


REMAND

The veteran requested a Travel Board hearing on the March 
1998 substantive appeal.  Submitted with the substantive 
appeal was a written statement in which the veteran requested 
a hearing before regional office personnel.  In May 1998, 
pursuant to a telephone conversation with the veteran's 
spouse, the request for a hearing before regional office 
personnel was canceled.  The veteran was notified by letter 
in June 1999 that a Travel Board hearing had been scheduled 
in July 1999.  By letter in June 1999, the veteran notified 
the RO that he would be unable to attend the Travel Board 
hearing that had been scheduled in July 1999.  The veteran 
did not appear for the July 1999 hearing.

The veteran submitted a motion for a new Travel Board hearing 
which was received at the Board in February 2000.  The Board 
determined that good cause had been shown and the motion for 
a new Travel Board hearing was granted in March 2000.  

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
on the next available date.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



